DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event that the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status.
Claim Rejections – 35 U.S.C. § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-3 and 5-19 are rejected under 35 U.S.C. § 112(a) or pre-AIA  35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Considering Claims 1-3 and 5-19: Claim 1 recites that the lignin-containing source that is loaded into the reactor in step a) of claim 1 comprises 15 to 80% solids.  Applicant indicated at page 4 of the remarks dated July 26, 2021, that written description support for this limitation appears at ¶ 0053 of the original disclosure.  The examiner has considered this section of the original disclosure.  At ¶ 0053, the original disclosure describes concentrating black liquor from 15-20% solids to about 70-80% solids prior to feeding the concentrated liquor into a recovery furnace to combust the organics and produce carbon dioxide, water, and heat used to produce steam and power. This 
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-3, 5-15, and 17-19 are rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/193289 (“Stigsson”) in view of US 2013/0131326 (“Hannus”).
Considering Claim 1: Stigsson teaches an example process in which the lignin in a retentate obtained from black liquor is depolymerized by heating at 250 °C.  (Stigsson, Id.).  However, Stigsson indicates that inorganic chemicals present in the retentate may act as a catalyst for the depolymerization.  (Id. 12).  The inorganic chemicals present in the retentate of Stigsson read on the catalyst of claim 1.   Stigsson teaches that the depolymerization is performed in a continuous or batch reactor.  (Id. 13).  Stigsson teaches that in the example process the depolymerized lignin is separated by precipitation with sulfuric acid and filtration.  (Id. 23).  Stigsson further teaches that “to prevent undesired recondensation reactions during depolymerisation a capping agent or a solvent may be present in the depolymerization step.”  (Id. 12).  Stigsson goes on to teach that “[s]uch solvents included . . . phenols, vinyl acetate, butyl acetate . . . and BTX.”  (Id.).  Later in the same paragraph, Stigsson teaches that “[p]referred solvents present during depolymerisation of the retentate stream [include] one or more of water, liquid carbon dioxide, hydrolysates, turpentine and/or methanol.”  (Id. 13).  This precipitation and filtration taught by Stigsson reads on step c) of claim 1.
	Stigsson is silent as to the solids content of the material used in the depolymerization step.  However, Hannus teaches a black liquor solid content of 30-50% during heat treatment of black liquor to reduce the molecular weight of lignin.  (Hannus, ¶¶ 0020, 0015).  This solids content range falls within the range of claim 1.  Hannus suggests that this level of solids is suitable during heat treatment while black liquors with lower levels of solids require more energy during the heat treatment.  (Id. Hannus, ¶ 0020).  Stigsson and Hannus are analogous art because they are directed to the same field of endeavor as the claimed invention, namely the processing of black liquor to produce lignin derivatives.  Before the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use sufficient amount of the solvent of Stigsson with the retentate of Stigsson to achieve the 30-50% solids content taught by Hannus.  The motivation would have been to include sufficient solvent to avoid the undesired recondensation reactions described by Stigsson at page 12, while, simultaneously, avoiding the use of too much solvent and avoiding 
Considering Claims 2 and 3: Stigsson teaches kraft black liquor.  (Stigsson, 7, 16).  While Stigsson recites only “black liquor” in the example at page 23, in view of how Stigsson uses the term black liquor and kraft black liquor at pages 7 and 16, one of ordinary skill would reasonably expect that black liquor referred to at page 23 is kraft black liquor.  Kraft black liquor necessarily contains kraft lignin.
Considering Claim 5: Stigsson teaches that the black liquor contains sodium hydroxide and that the inorganic chemicals present in the retentate that act as a catalyst of include “sodium and sulfur salts, hydroxide ions.”  (Stigsson, 7, 12).  The sodium hydroxide taught by Stigsson reads on the NaOH of claim 5.
Considering Claims 6 and 7: The language of claims 6 and 7 do not require that the capping agent or co-solvent be used in the claimed process.  However, the examiner notes that Stigsson teaches both phenol and methanol.  (Stigsson, 12, 13, 30).  
Considering Claim 8: Stigsson teaches that the retentate contains “sodium and sulphur salts.”  (Stigsson, 12).  Stigsson further indicates that the cooking chemicals in the black liquor include “hydrosulphide ions.”  (Id. 3).  In view of these teachings, one of ordinary skill would reasonably understand that the retentate of Stigsson contains at least some sodium hydrosulphide.
Considering Claim 9: Stigsson teaches generally that it is suitable to use a depolymerization temperature of 150 to 400 °C.  (Stigsson, 29).  While the claimed temperature of 170 °C falls within the range taught by Stigsson at page 29, Stigsson does not teach an example where the depolymerization is performed at 170 °C.  However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP § 2144.05(II)(A).  In the present case, the prior art teaches the general conditions of a lignin depolymerisation process corresponding to the claimed process, and applicant 
Considering Claims 10 and 11: Stigsson teaches that in the example the depolymerized lignin is precipitated with sulfuric acid, maintained for a time period ranging from 0 to 1.5 hours, filtered, and washed.  (Stigsson, 23).
Considering Claims 12 and 13:	Stigsson teaches that it is suitable to use carbon dioxide for acidulation of the depolymerized lignin rather than a mineral acid.  (Stigsson, 13).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the sulfuric acid used in the example precipitation taught by Stigsson at page 23 with the carbon dioxide taught by Stigsson at page 13, and the motivation to have done so would have been that Stigsson teaches that it is suitable to use carbon dioxide for acidulation of the depolymerized lignin.  (Id.).
	With respect to the pH range of claim 12, Stigsson generally teaches that the pH of the precipitation is below 10.  (Stigsson, 10).  This range overlaps with the claimed range of pH 9-10.  In discussing the prior art, also Stigsson states that when carbon dioxide is used to acidulate kraft liquor, a pH of below about 10.5 is achieved.  (Stigsson, 2).  One of ordinary skill in the art would reasonably expect that the use of carbon dioxide of Stigsson to perform the acidulation would not reach the low pHs achieved with sulfuric acid taught by Stigsson at page 23.  Instead, in view of Stigsson’s teaching that a pH of below 10 is suitable, one of ordinary skill would have a motivation and reasonable expectation of success in using the carbon dioxide of Stigsson to achieve a pH of 9-10 in the acidulation step of the process of Stigsson.
Considering Claim 14: Stigsson teaches examples where precipitation is performed at a pH of 2.  (Stigsson, 22, 23).
Considering Claim 15 Stigsson teaches that the depolymerized lignin is precipitated, filtered, and washed with a mixture of water and acid.  (Stigsson, 23).
Considering Claim 17: The references teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  According to the original specification, this process achieves the molecular weight of claim 17.  Therefore, one of ordinary skill would have a reasonable See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).
Considering Claims 18 and 19: Stigsson does not teach that air or oxygen (i.e., dioxygen gas) is excluded from the example process or the reactor generally.  (Stigsson, 13, 23).  Accordingly, one of ordinary skill would reasonably expect that at least some oxygen in the air would necessarily come into contact with the black liquor retentate of Stigsson immediately after the depolymerization at 250 °C taught by Stigsson at page 23 (i.e., the products “from the” depolymerization reaction would be oxidized after the depolymerization reaction by the oxygen in the air).  This oxygen reads on the oxidizing agent of claims 18 and 19.
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/193289 (“Stigsson”) and US 2013/0131326 (“Hannus”), as applied above to claims 1 and 15, and further in view of US 2013/0060071 (“Delledonne”).
Considering Claim 16: The teachings of Stigsson and Hannus are discussed above with respect to the anticipation rejection of claims 1 and 15.
	Stigsson does not teach that the depolymerized lignin is solubilized in acetone to separate it from residual solids.  However, Delledonne teaches that it is suitable to separate depolymerized lignin from residual catalyst by solubilizing the depolymerized lignin in acetone, filtering, and evaporating the acetone.  (Delledonne, ¶ 0062, 0063).  Stigsson and Delledonne are analogous art because they are directed to the same field of endeavor as the claimed invention, namely lignin depolymerization processes.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have purified the depolymerized lignin of Stigsson using the .
Claim 20 is rejected under 35 U.S.C. § 103 as being unpatentable over WO 2014/193289 (“Stigsson”).
Considering Claim 20: Stigsson teaches an example process in which the lignin in a retentate obtained from black liquor is depolymerized by heating at 250 °C.  (Stigsson, 23).  This temperature reads on the depolymerization temperature recited by step b) of claim 20.  In the example, Stigsson states that “[n]o additional catalyst beyond the basic salts present in the retentate” are added.  (Id.).  However, Stigsson indicates that inorganic chemicals present in the retentate may act as a catalyst for the depolymerization.  (Id. 12).  The inorganic chemicals present in the retentate of Stigsson read on the catalyst of claim 20.   Specifically, Stigsson teaches that the black liquor contains sodium hydroxide and that the inorganic chemicals present in the retentate that act as a catalyst of include “sodium and sulfur salts, hydroxide ions.”  (Id. 7, 12).  The sodium hydroxide taught by Stigsson reads on the sodium hydroxide catalyst of claim 20.  Stigsson teaches that the depolymerization is performed in a continuous or batch reactor.  (Id. 13).  Stigsson teaches that in the example process the depolymerized lignin is separated by precipitation with sulfuric acid and filtration.  (Id. 23).  This precipitation and filtration taught by Stigsson reads on step c) of claim 20
The example process of Stigsson does not appear to include a capping agent or co-solvent.  However, Stigsson teaches that “to prevent undesired recondensation reactions during depolymerisation a capping agent or a solvent may be present in the depolymerization step.”  (Id. 12).  Stigsson goes on to teach that “[s]uch solvents included . . . phenols, vinyl acetate, butyl acetate . . . and BTX.”  (Id.).  Later in the same paragraph, Stigsson teaches that “[p]referred solvents present during depolymerisation of the retentate stream [include] one or more of water, liquid carbon dioxide, hydrolysates, turpentine and/or methanol.”  (Id. 13).  
Stigsson teaches that the depolymerisation decreases the lignin average molecular weight by approximately 50%.  (Id. 23).  This value falls within the “more than 30% lower” range of claim 20.
Id. 12).
Response to Arguments
Applicant’s arguments in the remarks dated December 17, 2021, have been fully considered, and the examiner responds as follows.
A) At page 4 of the remarks, applicant argues that the obviousness rejection should be withdrawn because “Stigsson teaches necessarily the filtration of the lignin source before the addition of catalyst, solvent and subsequent depolymerisation” and that “[p]erforming the process of Stigsson without any filtration would frustrate the purpose of Stigsson.”  Applicant appears to suggest that the combination of Stigsson and Hannus would not give rise to the presently claimed method having a lignin source with 15-80% solids.  This argument has been fully considered but is not found to be persuasive.  The examiner is not suggesting that the filtration step of Stigsson be omitted.  Applicant does not address the way that the examiner proposed combining the references.  In particular, applicant does not address rationale for combining given in the prior Office Action and repeated above.  Namely, that at the effectively filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use sufficient amount of the solvent of Stigsson with the retentate of Stigsson to achieve the 30-50% solids content taught by Hannus.  The motivation would have been to include sufficient solvent to avoid the undesired recondensation reactions described by Stigsson at page 12, while, simultaneously, avoiding the use of too much solvent and avoiding unnecessary energy expenditure during the heating, as suggested by Hannus at ¶ 0020.
B) Applicant’s remaining remarks have also been fully considered and are not found to be persuasive.  Applicant’s comments on the prior art references at page 5 of the remarks do not explain any deficiency in the obviousness rejection.  Applicant’s 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E. Hill whose telephone number is 571-270-1485 and whose fax number is 571-270-2485.  The examiner can normally be reached on Monday through Friday at 9:00 am through 5:00 pm Eastern Standard Time. 
Examiner interviews are available via telephone, in person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant may contact the examiner by telephone or use the USPTO Automated Interview Request (AIR) system at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached at 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/NICHOLAS E HILL/Primary Examiner, Art Unit 1767